DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Office action sent 11/30/2021 has been withdrawn and new rejection recited below.  

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 line 4 after “image” replace “censor” with --sensor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 4 it is indefinite as to whether the image censor refers to image sensor or something else.  For purposes of examination the former interpretation will be used. 
Claim 1 recites the limitation "censor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-13 do not remedy the indefinite limitation of claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8-10, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 8,614,759) (“Watanabe”).
With regard to claim 1, figs. 91-93 of Watanabe discloses an image sensor 1105 comprising an active region PD(A), wherein the active region PD(A) comprises: a floating diffusion region 1040 positioned around a first corner (bottom right corner of PD(A) in fig. 91) of the active region 1027 and operable to store photocharges generated in response to an incident light to the image censor 1105; a transfer transistor gate region 1024A positioned adjacent to the floating diffusion region 1040 and operable to transfer the photocharges to the floating diffusion region 1040; transistor active regions Tr3 positioned adjacent to the transfer transistor gate region 1024A; and a well-tap region positioned 1047 between the transfer transistor gate region 1024A and the transistor active regions 1027 to separate the transfer transistor gate region 1024A from the transistor active regions 1027.
With regard to claim 3, figures 91-93 of Watanabe discloses that the transfer transistor gate region 1024A has a bar shape across the active region PD(A).
With regard to claim 4, figures 91-93 of Watanabe discloses that the transfer transistor gate region 1024A has a bar shape extending along a diagonal direction between the floating diffusion region1040 and the well-tap region 1047.
With regard to claim 6, figures 91-93 of Watanabe discloses that the transfer transistor gate region 1024A contacts two neighboring sides (right and bottom sides of PD(A) in fig. 91) of the active region PD(A). 
With regard to claim 8, figures 91-93 of Watanabe discloses that the transistor active region Tr3 comprises a drive transistor drain region 1043 and a select transistor source region 1041 that include an N-doped region 1041, and the transistor active region Tr3 further comprises a drive transistor channel region (channel of Tr3) including a P- doped region 1027.
With regard to claim 9, figures 90-92 of Watanabe discloses that the transistor active regions (Tr3, Tr2) comprise a drive transistor channel region (channel of Tr3) and a select transistor source region 1041 and further comprise a shared transistor region 1042 and a select transistor channel region (channel of Tr2) that are disposed between the drive transistor channel region (channel of Tr3) and the select transistor source region 1041.
With regard to claim 10, figures 91-93 of Watanabe discloses that the shared transistor region 1042 includes an N- doped region (n+), and the select transistor channel region (channel of Tr2) includes a P-doped region 1027.
With regard to claim 13, figures 90-92 of Watanabe discloses that the active region PD(A) has a rectangular shape (“rectangular shape”, col. 17 ll. 62).
With regard to claim 14, figures 91-93 of Watanabe discloses an image sensor 1105 comprising an active region PD(A), wherein the active region PD(A) comprises: a well-tap region 1047 disposed around a center of the active region PD(A); a floating diffusion region 1040 disposed at a first side (bottom right of PD(A) in fig. 91) of the well-tap region 1047; transistor active regions Tr3 disposed at a second, opposite side of the well-tap region 1047 to the first side (bottom right of PD(A) in fig. 91) and including a transistor drain region 1043, a transistor source region 1043, and a transistor channel region (channel of Tr3) disposed between the transistor source region 1041 and the transistor drain region 1043; and a transfer transistor gate region disposed 1024A between the floating diffusion region 1040 and the well- tap region 1047.
With regard to claim 16, figures 91-93 of Watanabe discloses that the transfer transistor gate region 1024A contacts two neighboring sides (right and bottom of PD(A)) of the active region PD(A), the floating diffusion region 1040 being located in a corner (bottom right corner of PD(A) in fig. 91) of the active region PD(A).
With regard to claim 18, figures 91-93 of Watanabe discloses the floating diffusion region 1040, the transistor drain region 1043 and the transistor source region 1041 include N-doped regions (n+), and the transistor channel region 1027 and the well-tap region 1047 include P-doped regions (p).
With regard to claim 19, figures 91-93 of Watanabe discloses that the active region PD(A) has a rectangular shape (“rectangular shape”, col. 17 ll. 62).
With regard to claim 20, figures 91-93 of Watanabe discloses that the transfer transistor gate region 1024A extends across the active region PD(A) and having a bar shape.

Allowable Subject Matter
Claims 2, 5, 7, 11-12, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 21 is that Uchida does not disclose the first to fourth transistor active regions are disposed adjacent to second to fourth corners of the first to fourth active regions. 

Response to Arguments
Applicant’s arguments, see argument on page 11, filed 3/30/2022, with respect to the rejection(s) of claim(s) 1-6 and 13-20 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe et al. (US 8,614,759) (“Watanabe”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             7/21/2022